Exhibit 10.4

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS.  THIS NOTE MAY NOT
BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF (A) AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT, OR
(B) IF REASONABLY REQUESTED BY THE COMPANY, AN OPINION OF COUNSEL REASONABLY
ACCEPTABLE TO THE COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT.

March 23, 2006

 

$7,500,000.00

 

VYYO INC.

SENIOR SECURED NOTE DUE MARCH 22, 2011

(As Amended on March 28, 2007)


SECTION 1.               GENERAL.

FOR VALUE RECEIVED, VYYO, INC., a Delaware corporation (the “Company”), hereby
promises to pay to the order of Goldman, Sachs & Co., or its registered assigns
(the “Investor”), the principal sum of SEVEN MILLION FIVE HUNDRED THOUSAND
DOLLARS AND ZERO CENTS ($7,500,000.00), or such lesser amount as shall then
equal the outstanding principal amount hereof, together with interest
(“Interest”) thereon at a rate equal to 9.50% (the “Interest Rate”) per annum,
computed on the basis of the actual number of days elapsed and a year of 360
days comprised of twelve 30 day months.  Except as set forth herein, all unpaid
principal, together with any then unpaid and accrued interest and other amounts
payable hereunder, unless earlier redeemed or repurchased, shall be due and
payable on March 22, 2011 (the “Maturity Date”).  Notwithstanding anything to
the contrary herein, this Note may be redeemed or prepaid without premium or
penalty pursuant to the terms of that certain Securities Purchase Agreement
dated March 28, 2007 between the Company and the Investor.  Any prepayments will
be applied first to any accrued but unpaid interest and then to unpaid
principal.

This Note is one of a duly authorized issue of notes of the Company (this note
being referred to as the “Note” and, collectively, all similar notes issued by
the Company being referred to as the “Notes”), issued in the aggregate principal
amount limited to $7,500,000.00 pursuant to the Securities Purchase Agreement,
dated as of March 18, 2006 (as the same may be amended, supplemented or
otherwise modified from time to time, the “Securities Purchase Agreement”) by
and among the Company and the Investors party thereto, and is entitled to the
benefits thereof and to the exercise of the remedies provided thereby or
otherwise available in respect thereof.  Capitalized terms used herein without
definition have the meanings assigned thereto in the Securities Purchase
Agreement.

Interest on this Note shall accrue from and including the date of issuance
through and until repayment of the principal amount of this Note and payment of
all Interest in full, and shall be payable in cash quarterly in arrears on each
November 1, February 1, May 1 and August 1


--------------------------------------------------------------------------------


that the Notes are outstanding or, if any such date shall not be a Business Day,
on the next succeeding Business Day to occur after such date (each date upon
which interest shall be so payable, an “Interest Payment Date”), beginning on
May 1, 2006, by wire transfer of immediately available funds to an account at a
bank designated in writing by the Investor on reasonable notice.

Notwithstanding the foregoing provisions of this Section 1, upon any default in
the payment of Interest or principal under this Note, until such default is
cured, the Interest Rate shall increase by an additional two percent (2.0%) per
annum.  Subject to applicable law, any interest that shall accrue on overdue
interest on this Note as provided in the preceding sentence and shall not have
been paid in full in cash on or before the next Interest Payment Date to occur
after the date on which the overdue interest became due and payable shall itself
be deemed to be overdue interest on this Note to which the preceding sentence
shall apply.


SECTION 2.               REPURCHASE RIGHT UPON A FUNDAMENTAL TRANSACTION.

Notwithstanding anything to the contrary contained herein and in addition to any
other right of the Investor, upon the occurrence of a Fundamental Transaction
the Investor shall have the right, by written notice to the Company, to require
the Company to redeem all of this Note on the repurchase date that is five
Business Days after the date of delivery of such notice to the Company at a
price equal to 101% of the outstanding principal amount under this Note, plus
all accrued and unpaid interest on such principal amount to, but excluding, the
repurchase date, plus any other amounts due hereunder. A “Fundamental
Transaction” means that the Company shall, directly or indirectly, in one or
more related transactions, (i) consolidate or merge with or into (whether or not
the Company, is the surviving corporation) another Person, or (ii) sell, assign,
transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of the Company to another Person, or (iii) be subject to an
offer from another Person or group of related Persons (as defined in Sections
13(d) and 14(d) of the Exchange Act) other than the Holder to make a purchase,
tender or exchange offer that is accepted by the holders of more than the 50% of
the outstanding Voting Shares (not including any Voting Shares held by the
Person or Persons making or party to, or associated or affiliated with the
Persons making or party to, such purchase, tender or exchange offer), or (iv)
consummate a share purchase agreement or other business combination (including,
without limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with another Person or group of related Persons (as defined in
Sections 13(d) and 14(d) of the Exchange Act) whereby such other Person or group
acquires more than the 50% of the outstanding Voting Shares (not including any
Voting Shares held by the other Person or other Persons making or party to, or
associated or affiliated with the other Persons making or party to, such share
purchase agreement or other business combination), provided however, a
Fundamental Transaction shall not include (i) any reorganization,
recapitalization or reclassification of the Common Shares in which holders of
the Company’s voting power immediately prior to such reorganization,
recapitalization or reclassification continue after such reorganization,
recapitalization or reclassification to hold publicly traded securities and,
directly or indirectly, the voting power of the surviving entity or entities
necessary to elect a majority of the members of the board of directors (or their
equivalent if other than a corporation) of such entity or entities, or (ii)
pursuant to a migratory merger effected solely for the purpose of changing the
jurisdiction of incorporation of the Company.  “Voting Shares” of a Person means
capital shares of such Person of the class or classes pursuant to which the
holders

2


--------------------------------------------------------------------------------


thereof have the general voting power to elect, or the general power to appoint,
at least a majority of the board of directors, managers or trustees of such
Person (irrespective of whether or not at the time capital shares of any other
class or classes shall have or might have voting power by reason of the
happening of any contingency).


SECTION 3.               EVENTS OF DEFAULT.

The occurrence of any of the following shall constitute an “Event of Default”
under this Note:


(A)           THE COMPANY SHALL FAIL TO PAY ANY PRINCIPAL OWING UNDER THIS NOTE
WHEN DUE; OR


(B)           THE COMPANY SHALL FAIL TO PAY ANY INTEREST OWING UNDER THIS NOTE
WHEN DUE, AND SUCH FAILURE SHALL CONTINUE FOR THIRTY (30) DAYS; OR


(C)           THE COMPANY OR ANY SIGNIFICANT SUBSIDIARY SHALL FAIL TO OBSERVE OR
PERFORM ANY OTHER COVENANT, OBLIGATION, CONDITION OR AGREEMENT CONTAINED IN THIS
NOTE (OTHER THAN THOSE SPECIFIED IN CLAUSES (A) OR (B) ABOVE) OR THE GUARANTY
AND SECURITY AGREEMENT, DATED THE DATE HEREOF, AMONG THE COMPANY, THE
SUBSIDIARIES PARTY THERETO AND GOLDMAN, SACHS & CO., AS COLLATERAL AGENT FOR THE
BENEFIT OF THE INVESTORS (AS THE SAME MAY BE AMENDED, SUPPLEMENTED OR OTHERWISE
MODIFIED FROM TIME TO TIME, AND TOGETHER WITH ALL OTHER DOCUMENTS, AGREEMENTS
AND INSTRUMENTS EXECUTED IN CONNECTION THEREWITH, THE “SECURITY AGREEMENT”),
AND, TO THE EXTENT SUCH FAILURE IS CAPABLE OF BEING CURED, SUCH FAILURE SHALL
CONTINUE FOR SIXTY (60) DAYS; OR


(D)           THE COMPANY OR ANY SIGNIFICANT SUBSIDIARY SHALL (I) FAIL TO MAKE
ANY PAYMENT WHEN DUE UNDER THE TERMS OF ANY BOND, DEBENTURE, NOTE OR OTHER
EVIDENCE OF INDEBTEDNESS TO BE PAID BY THE COMPANY OR SUCH SIGNIFICANT
SUBSIDIARY (EXCLUDING THIS NOTE, WHICH DEFAULT IS ADDRESSED BY CLAUSES (A) AND
(B) ABOVE, BUT INCLUDING ANY OTHER EVIDENCE OF INDEBTEDNESS OF THE COMPANY OR
SUCH SIGNIFICANT SUBSIDIARY) AND SUCH FAILURE SHALL CONTINUE BEYOND ANY PERIOD
OF GRACE PROVIDED WITH RESPECT THERETO, OR (II) DEFAULT IN THE OBSERVANCE OR
PERFORMANCE OF ANY OTHER AGREEMENT, TERM OR CONDITION CONTAINED IN ANY SUCH
BOND, DEBENTURE, NOTE OR OTHER EVIDENCE OF INDEBTEDNESS; AND THE EFFECT OF SUCH
FAILURE OR DEFAULT IN CLAUSE (I) OR (II) IS TO CAUSE, OR PERMIT THE HOLDER
THEREOF TO CAUSE, INDEBTEDNESS OF THE COMPANY AND THE SUBSIDIARIES IN AN
AGGREGATE AMOUNT OF ONE MILLION DOLLARS ($1,000,000) OR MORE TO BECOME DUE PRIOR
TO ITS STATED DATE OF MATURITY AND SUCH FAILURE SHALL CONTINUE FOR THIRTY (30)
DAYS; OR


(E)           AN INVOLUNTARY PROCEEDING SHALL BE COMMENCED OR AN INVOLUNTARY
PETITION SHALL BE FILED SEEKING (I) LIQUIDATION, REORGANIZATION OR OTHER RELIEF
IN RESPECT OF THE COMPANY OR ANY SIGNIFICANT SUBSIDIARY OR ITS DEBTS, OR OF A
SUBSTANTIAL PART OF ITS ASSETS, UNDER ANY FEDERAL, STATE OR FOREIGN BANKRUPTCY,
INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT OR (II) THE
APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR
SIMILAR OFFICIAL FOR THE COMPANY OR ANY SIGNIFICANT SUBSIDIARY OR FOR A
SUBSTANTIAL PART OF THE COMPANY’S OR SUCH SIGNIFICANT SUBSIDIARY’S ASSETS, AND,
IN ANY SUCH CASE, SUCH PROCEEDING OR PETITION SHALL CONTINUE UNDISMISSED FOR 60
DAYS OR AN ORDER OR DECREE APPROVING OR ORDERING ANY OF THE FOREGOING SHALL BE
ENTERED; OR


(F)            THE COMPANY OR ANY SIGNIFICANT SUBSIDIARY SHALL (I) VOLUNTARILY
COMMENCE ANY PROCEEDING OR FILE ANY PETITION SEEKING LIQUIDATION, REORGANIZATION
OR OTHER RELIEF UNDER ANY

3


--------------------------------------------------------------------------------


federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (e) of this Section, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Company or any Significant Subsidiary or for a substantial part of the
Company’s assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing; or


(G)           ONE OR MORE JUDGMENTS FOR THE PAYMENT OF MONEY IN AN AMOUNT IN
EXCESS OF FIVE MILLION DOLLARS ($5,000,000) IN THE AGGREGATE, OUTSTANDING AT ANY
ONE TIME, SHALL BE RENDERED AGAINST THE COMPANY AND THE SIGNIFICANT SUBSIDIARIES
AND THE SAME SHALL REMAIN UNDISCHARGED FOR A PERIOD OF SIXTY (60) DAYS DURING
WHICH EXECUTION SHALL NOT BE EFFECTIVELY STAYED, OR ANY JUDGMENT, WRIT,
ASSESSMENT, WARRANT OF ATTACHMENT, OR EXECUTION OR SIMILAR PROCESS SHALL BE
ISSUED OR LEVIED AGAINST A SUBSTANTIAL PART OF THE PROPERTY OF THE COMPANY OR
ANY SIGNIFICANT SUBSIDIARY AND SUCH JUDGMENT, WRIT, OR SIMILAR PROCESS SHALL NOT
BE RELEASED, STAYED, VACATED OR OTHERWISE DISMISSED WITHIN SIXTY (60) DAYS AFTER
ISSUE OR LEVY; OR


(H)           THIS NOTE OR THE SECURITY AGREEMENT SHALL CEASE, FOR ANY REASON,
TO BE IN FULL FORCE AND EFFECT, OR THE COMPANY OR ANY SIGNIFICANT SUBSIDIARY
SHALL SO ASSERT IN WRITING OR SHALL DISAVOW ANY OF ITS OBLIGATIONS THEREUNDER;
OR


(I)            ANY LIEN PURPORTED TO BE CREATED UNDER THE SECURITY AGREEMENT
SHALL CEASE TO BE, OR SHALL BE ASSERTED BY THE COMPANY OR ANY SIGNIFICANT
SUBSIDIARY NOT TO BE, A VALID AND PERFECTED LIEN ON ANY COLLATERAL, WITH THE
PRIORITY REQUIRED BY THE SECURITY AGREEMENT; OR


(J)            FAILURE (I) OF THE COMPANY TO MAKE ANY REQUIRED FILINGS WITH THE
UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR (II) OF THE COMMON STOCK TO
BE LISTED ON AN ELIGIBLE SECURITIES EXCHANGE AND, IN EITHER CASE (I) OR (II),
SUCH FAILURE SHALL CONTINUE FOR SIXTY (60) DAYS; OR


(K)           ANY EVENT OF DEFAULT, UNDER AND AS DEFINED IN THE GUARANTY AND
SECURITY AGREEMENT SHALL HAVE OCCURRED.


SECTION 4.               RIGHTS OF INVESTOR UPON DEFAULT.

Upon the occurrence or existence of any Event of Default (other than an Event of
Default referred to in Sections 3(f) or 3(g) hereof) and at any time thereafter
during the continuance of such Event of Default, the Investor, upon the approval
of Investors holding more than 33-1/3% of the aggregate principal balance of the
Notes then outstanding, by written notice to the Company, may declare all
outstanding amounts payable by the Company hereunder to be immediately due and
payable without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly

4


--------------------------------------------------------------------------------


waived, anything contained herein to the contrary notwithstanding.  Upon the
occurrence or existence of any Event of Default described in Sections 3(f) or
3(g) hereof, immediately and without notice, all outstanding amounts payable by
the Company hereunder shall automatically become immediately due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived, anything contained herein to the contrary
notwithstanding.  In addition to the foregoing remedies, upon the occurrence or
existence of any Event of Default, the Investor may exercise, upon the approval
of Investors holding more than a majority of the aggregate principal balance of
the Notes, any other right, power or remedy permitted to it by law, either by
suit in equity or by action at law, or both.


SECTION 5.               AFFIRMATIVE COVENANTS.

Until all principal and interest and any other amounts due and payable under
this Note have been paid in full in cash, the Company shall, and shall cause
each Significant Subsidiary to:


(A)           PROVIDE PROMPT WRITTEN NOTICE TO THE INVESTOR OF:  (I) THE
OCCURRENCE OF ANY EVENT OF DEFAULT, OR ANY EVENT WHICH WITH THE GIVING OF NOTICE
OR LAPSE OF TIME, OR BOTH, WOULD CONSTITUTE AN EVENT OF DEFAULT, HEREUNDER; AND
(II) ANY LOSS OR DAMAGE TO ANY COLLATERAL (AS DEFINED IN THE SECURITY AGREEMENT)
IN EXCESS OF $100,000;


(B)           DO OR CAUSE TO BE DONE ALL THINGS NECESSARY TO PRESERVE, RENEW AND
KEEP IN FULL FORCE AND EFFECT ITS LEGAL EXISTENCE AND THE RIGHTS, LICENSES,
PERMITS, PRIVILEGES AND FRANCHISES MATERIAL TO THE CONDUCT OF ITS BUSINESS;


(C)           MAINTAIN, WITH FINANCIALLY SOUND AND REPUTABLE INSURANCE
COMPANIES, CUSTOMARY INSURANCE FOR ITS INSURABLE PROPERTIES, ALL TO SUCH EXTENT
AND AGAINST SUCH RISKS, INCLUDING FIRE, CASUALTY, FIDELITY, BUSINESS
INTERRUPTION AND OTHER RISKS INSURED AGAINST BY EXTENDED COVERAGE, AS IS
CUSTOMARY WITH COMPANIES IN THE SAME OR SIMILAR BUSINESSES OPERATING IN THE SAME
OR SIMILAR LOCATIONS; AND


(D)           (I) KEEP PROPER BOOKS OF RECORD AND ACCOUNT IN WHICH FULL, TRUE
AND CORRECT ENTRIES ARE MADE OF ALL DEALINGS AND TRANSACTIONS IN RELATION TO ITS
BUSINESS AND ACTIVITIES, (II) PERMIT ANY REPRESENTATIVES DESIGNATED BY THE
INVESTOR, UPON REASONABLE PRIOR WRITTEN NOTICE, TO VISIT AND INSPECT ITS
PROPERTIES, TO EXAMINE AND MAKE EXTRACTS FROM ITS BOOKS AND RECORDS, AND TO
DISCUSS ITS AFFAIRS, FINANCES AND CONDITION WITH ITS OFFICERS AND INDEPENDENT
ACCOUNTANTS, ALL AT SUCH REASONABLE TIMES AND AS OFTEN AS REASONABLY REQUESTED,
AND (III) PROVIDE TO THE INVESTOR THE SAME INFORMATION RIGHTS AS IT PROVIDES TO
ITS STOCKHOLDERS.


SECTION 6.               NEGATIVE COVENANTS.

Until all principal and interest and any other amounts due and payable under
this Note have been paid in full in cash, the Company shall not, and shall not
permit any Subsidiary to:

(a)           create, incur, assume or permit to exist any indebtedness or
guarantee, directly or indirectly, except:


(I)            INDEBTEDNESS WITH RESPECT TO EQUIPMENT LEASES OR TRADE ACCOUNTS
OF THE COMPANY OR ANY SUBSIDIARY ARISING IN THE ORDINARY COURSE OF BUSINESS;


(II)           INDEBTEDNESS INCURRED IN THE ORDINARY COURSE ARISING OUT OF ANY
LEASE AGREEMENT FOR THE PREMISES OF THE COMPANY OR ANY SIGNIFICANT SUBSIDIARY;

5


--------------------------------------------------------------------------------



(III)          INDEBTEDNESS INCURRED IN THE ORDINARY COURSE OF THE COMPANY OR
ANY SIGNIFICANT SUBSIDIARY FOR EMPLOYEE-RELATED OBLIGATIONS OR COMMITMENTS,
INCLUDING, BUT NOT LIMITED TO, OBLIGATIONS FOR THE PAYMENT OF SALARIES, ACCRUED
VACATION DAYS, SEVERANCE, PRIOR NOTICE PERIODS, MANAGERS’ INSURANCE, PENSION
FUNDS AND OTHER APPROVED EMPLOYEE BENEFITS;


(IV)          INDEBTEDNESS FOR TAXES (INCLUDING MUNICIPALITY RATES),
ASSESSMENTS, LEVIES TO STATUTORY BODIES AND GOVERNMENT AGENCIES, OR SIMILAR
CHARGES, IN ALL CASES PROVIDED THAT SUCH OBLIGATIONS WERE INCURRED IN THE
ORDINARY COURSE OF BUSINESS THAT ARE NOT YET DUE AND PAYABLE;


(V)           INDEBTEDNESS UNDER THE NOTES AND THE CONVERTIBLE NOTES;


(VI)          INDEBTEDNESS, NOT GREATER THAN $6,500,000 IN THE AGGREGATE UNDER
(A) THAT CERTAIN PROMISSORY NOTE MADE BY THE COMPANY AND PAYABLE TO SYNTEK
CAPITAL AG DATED DECEMBER 16, 2005 AS AMENDED AS OF THE DATE HEREOF (THE “SYNTEK
NOTE”) AND (B) THAT CERTAIN LETTER OF CREDIT MADE BY THE COMPANY IN FAVOR OF
SYNTEK CAPITAL AG IN CONNECTION WITH THE SYNTEK NOTE (THE “SYNTEK LETTER OF
CREDIT”);


(VII)         UP TO $15,000,000 OF INDEBTEDNESS ASSUMED BY THE COMPANY IN THE
ACQUISITION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OR CAPITAL STOCK OF
ANOTHER PERSON; PROVIDED THAT, (A) SUCH INDEBTEDNESS EXISTED AT THE TIME OF SUCH
ACQUISITION AND WAS NOT CREATED IN ANTICIPATION THEREOF, (B) THE AGGREGATE
AMOUNT OF SUCH INDEBTEDNESS ASSUMED IN CONNECTION WITH SUCH ACQUISITION SHALL
NOT EXCEED 25% OF THE AGGREGATE AMOUNT OF CONSIDERATION PAID BY THE COMPANY FOR
SUCH ACQUISITION AND (C) ANY LIENS SECURING SUCH INDEBTEDNESS DO NOT AT ANY TIME
COVER OR ENCUMBER ANY ASSETS OR PROPERTY OTHER THAN THE ASSETS OR PROPERTY OF
THE PERSON ACQUIRED WHICH IS FINANCED  BY SUCH INDEBTEDNESS; AND


(VIII)        UP TO $2,500,000 OF ADDITIONAL INDEBTEDNESS IN THE AGGREGATE
OUTSTANDING AT ANY TIME.


(B)           CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY MORTGAGE, PLEDGE,
SECURITY INTEREST, ASSIGNMENT, LIEN (STATUTORY OR OTHER), CLAIM, ENCUMBRANCE,
LICENSE OR SUBLICENSE OR SECURITY INTEREST (COLLECTIVELY, A “LIEN”) IN OR UPON
ANY OF ITS ASSETS, EXCEPT:


(I)            LIENS FOR TAXES, ASSESSMENTS OR SIMILAR CHARGES INCURRED IN THE
ORDINARY COURSE OF BUSINESS THAT ARE NOT YET DUE AND PAYABLE,


(II)           LIENS CREATED PURSUANT TO THE SECURITY AGREEMENT, AND


(III)          LIENS CREATED TO SECURE THE SYNTEK NOTE, WHICH SUCH LIENS SHALL
ONLY CONSIST OF THE SYNTEK LETTER OF CREDIT;


(IV)          LIENS CREATED IN CONNECTION WITH SECTION 6(A)(II), (VII) AND
(VIII) ABOVE;


(C)           ENTER INTO ANY TRANSACTION, INCLUDING, WITHOUT LIMITATION, THE
PURCHASE, SALE, OR EXCHANGE OF PROPERTY OR THE RENDERING OF ANY SERVICE WITH ANY
AFFILIATE, EXCEPT PURSUANT TO THE REASONABLE REQUIREMENTS OF THE COMPANY’S OR
SUCH SUBSIDIARY’S BUSINESS AND UPON FAIR AND

6


--------------------------------------------------------------------------------


reasonable terms no less favorable to the Company or such Subsidiary, than would
obtain in a comparable arm’s length transaction with a Person not an Affiliate
as reasonably determined by the Audit Committee of the Company’s Board of
Directors;


(D)           DECLARE ANY CASH DIVIDENDS ON ANY SHARES OF ANY CLASS OF ITS
CAPITAL STOCK OR MEMBERSHIP INTERESTS, OR APPLY ANY OF ITS PROPERTY OR ASSETS TO
THE PURCHASE, REDEMPTION OR OTHER RETIREMENT OF, OR SET APART ANY SUM FOR THE
PAYMENT OF ANY CASH DIVIDENDS ON, OR FOR THE PURCHASE, REDEMPTION OR OTHER
RETIREMENT OF, OR MAKE ANY OTHER DISTRIBUTION BY REDUCTION OF CAPITAL OR
OTHERWISE IN RESPECT OF, ANY SHARES OF ANY CLASS OF ITS CAPITAL STOCK OR
MEMBERSHIP INTERESTS, PROVIDED, HOWEVER, THAT (I) ANY SUBSIDIARY WHOLLY OWNED BY
THE COMPANY MAY PAY DIVIDENDS DIRECTLY TO THE COMPANY AND (II) THIS RESTRICTION
SHALL NOT APPLY TO THE REPURCHASE OF SHARES OF COMMON STOCK FROM EMPLOYEES,
OFFICERS, DIRECTORS, CONSULTANTS OR OTHER PERSONS PERFORMING SERVICES FOR THE
COMPANY OR ANY SUBSIDIARY PURSUANT TO AGREEMENTS UNDER WHICH THE COMPANY HAS THE
OPTION TO REPURCHASE SUCH SHARES UPON THE OCCURRENCE OF CERTAIN EVENTS, SUCH AS
THE TERMINATION OF EMPLOYMENT;


(E)           SELL, TRANSFER, LEASE OR OTHERWISE DISPOSE (INCLUDING PURSUANT TO
A MERGER) OF ANY ASSET WITH A VALUE GREATER THAN $1,000,000, EXCEPT (A) SALES,
TRANSFERS, LEASES AND OTHER DISPOSITIONS OF INVENTORY, USED, OBSOLETE OR SURPLUS
EQUIPMENT OR OTHER PROPERTY AND INVESTMENTS IN EACH CASE IN THE ORDINARY COURSE
OF BUSINESS OR (B) SUCH SALES, TRANSFERS OR DISPOSITIONS FOR CASH WHICH ARE
REASONABLY APPROVED BY THE AUDIT COMMITTEE OF THE COMPANY’S BOARD OF DIRECTORS;


(F)            CREATE OR ACQUIRE ANY NEW SIGNIFICANT SUBSIDIARY, UNLESS (I) SUCH
SIGNIFICANT SUBSIDIARY PROMPTLY, AND IN NO EVENT LATER THAN FIFTEEN BUSINESS
DAYS, BECOMES A PARTY TO THE SECURITY AGREEMENT IN THE MANNER PROVIDED THEREIN
AND COMPLIES WITH ALL OF THE TERMS, PROVISIONS AND REQUIREMENTS THEREOF,
INCLUDING, WITHOUT LIMITATION, TAKING SUCH ACTIONS TO CREATE AND PERFECT LIENS
ON SUCH SIGNIFICANT SUBSIDIARY’S ASSETS, AND (II) THE INVESTOR SHALL HAVE
RECEIVED AN OPINION OF COUNSEL OF SUCH SIGNIFICANT SUBSIDIARY CONTAINING SUCH
OPINIONS THAT ARE REASONABLY ACCEPTABLE TO THE INVESTOR AND THAT ARE MATERIALLY
IDENTICAL IN SUBSTANCE TO THE OPINIONS RECEIVED ON THE DATE HEREOF WITH RESPECT
TO THE SIGNIFICANT SUBSIDIARIES ENTERING INTO THE SECURITY AGREEMENT ON THE DATE
HEREOF;


(G)           MAKE ANY CAPITAL EXPENDITURES (OTHER THAN WITH RESPECT TO NORMAL
MAINTENANCE AND REPLACEMENT PROGRAMS IN THE ORDINARY COURSE OF BUSINESS)
EXCEEDING $1,000,000 IN ANY FISCAL YEAR FOR THE COMPANY AND ITS SIGNIFICANT
SUBSIDIARIES IN THE AGGREGATE; OR


(H)           PERMIT THE SUBSIDIARIES THAT ARE NOT PARTY TO THE SECURITY
AGREEMENT TO HAVE ASSETS IN AN AGGREGATE AMOUNT GREATER THAN $500,000.


SECTION 7.               DEFENSES.

The obligations of the Company under this Note shall not be subject to
reduction, limitation, impairment, termination, defense, set-off, counterclaim
or recoupment for any reason.


SECTION 8.               GUARANTY AND SECURITY AGREEMENT.

This Note is a senior secured obligation of the Company.  The Company’s
obligations under this Note are (i) guarantied by certain of its Subsidiaries,
and (ii) secured by a security

7


--------------------------------------------------------------------------------


interest in substantially all of the assets of the Company and such
Subsidiaries, in each case pursuant to the terms and provisions of the Security
Agreement.  This Note is subject to the terms and provisions of the Security
Agreement, and the Investor, by its acceptance of this Note, hereby acknowledges
and agrees to such terms and provisions.


SECTION 9.               TRANSFER OF NOTE; LOST OR STOLEN NOTE.


(A)           THE INVESTOR MAY SELL, TRANSFER OR OTHERWISE DISPOSE OF ALL OR ANY
PART OF THIS NOTE (INCLUDING WITHOUT LIMITATION PURSUANT TO A PLEDGE) TO ANY
PERSON OR ENTITY, SO LONG AS SUCH SALE, TRANSFER OR DISPOSITION IS IN ACCORDANCE
WITH THE PROVISIONS OF THE SECURITIES PURCHASE AGREEMENT AND IS OF AT LEAST
$500,000 IN PRINCIPAL AMOUNT.  FROM AND AFTER THE DATE OF ANY SUCH SALE,
TRANSFER OR DISPOSITION, THE TRANSFEREE HEREOF SHALL BE DEEMED TO BE THE HOLDER
OF A NOTE IN THE PRINCIPAL AMOUNT ACQUIRED BY SUCH TRANSFEREE, AND THE COMPANY
SHALL, AS PROMPTLY AS PRACTICABLE, ISSUE AND DELIVER TO SUCH TRANSFEREE A NEW
NOTE IDENTICAL IN ALL RESPECTS TO THIS NOTE, IN THE NAME OF SUCH TRANSFEREE AND,
IF SUCH TRANSFEREE ACQUIRES LESS THAN THE ENTIRE PRINCIPAL AMOUNT OF THIS NOTE,
THE COMPANY SHALL CONTEMPORANEOUSLY ISSUE TO THE INVESTOR A NEW NOTE IDENTICAL
IN ALL RESPECTS TO THIS NOTE, REPRESENTING THE OUTSTANDING BALANCE OF THIS
NOTE.  THE COMPANY SHALL BE ENTITLED TO TREAT THE ORIGINAL INVESTOR AS THE
HOLDER OF THIS ENTIRE NOTE UNLESS AND UNTIL IT RECEIVES WRITTEN NOTICE OF THE
SALE, TRANSFER OR DISPOSITION HEREOF.


(B)           UPON RECEIPT BY THE COMPANY OF EVIDENCE OF THE LOSS, THEFT,
DESTRUCTION OR MUTILATION OF THIS NOTE, AND (IN THE CASE OF LOSS, THEFT OR
DESTRUCTION) OF INDEMNITY OR SECURITY REASONABLY SATISFACTORY TO THE COMPANY,
AND UPON SURRENDER AND CANCELLATION OF THE NOTE, IF MUTILATED, THE COMPANY SHALL
EXECUTE AND DELIVER TO THE INVESTOR A NEW NOTE IDENTICAL IN ALL RESPECTS TO THIS
NOTE.


SECTION 10.             ATTORNEYS’ AND COLLECTION FEES.

Should the indebtedness evidenced by this Note or any part hereof be collected
at law or in equity or in bankruptcy, receivership or other court proceedings,
the Company agrees to pay, in addition to the principal and interest due and
payable hereon, all costs of collection, including reasonable attorneys’ fees
and expenses, incurred by the Investor or its agent in collecting or enforcing
this Note.


SECTION 11.             INDEMNIFICATION


(A)           THE COMPANY SHALL INDEMNIFY THE INVESTOR, AND EACH AFFILIATE OF
THE INVESTOR (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD
EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES
AND EXPENSES INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE BY A THIRD PARTY
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR
DELIVERY OF THIS NOTE, THE PERFORMANCE BY THE COMPANY AND ITS SUBSIDIARIES
HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THE CONSUMMATION OF OR THE
USE OF THE PROCEEDS THEREFROM, OR (II) THE MATERIAL BREACH BY THE COMPANY OR ANY
SUBSIDIARY OF (A) ANY REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT CONTAINED
HEREIN OR (B) ANY REPRESENTATION OR WARRANTY IN SECTION 3.1 OF THE SECURITIES
PURCHASE AGREEMENT AS THEY RELATE TO THE NOTE; PROVIDED THAT SUCH INDEMNITY
SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES,
CLAIMS, DAMAGES, LIABILITIES OR EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NON-APPEALABLE JUDGMENT TO HAVE RESULTED FROM THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.

8


--------------------------------------------------------------------------------



(B)           THE COMPANY SHALL PAY ALL REASONABLE OUT OF POCKET COSTS AND
EXPENSES INCURRED BY THE INVESTOR, INCLUDING THE REASONABLE FEES, CHARGES AND
DISBURSEMENTS OF COUNSEL FOR THE INVESTOR AND ANY CONSULTANT OR EXPERT WITNESS
FEES AND EXPENSES, IN CONNECTION WITH (I) ANY AMENDMENT, MODIFICATION OR WAIVER
OF ANY PROVISION OF ANY TRANSACTION DOCUMENT (WHETHER OR NOT THE TRANSACTIONS
CONTEMPLATED THEREBY SHALL BE CONSUMMATED) REQUIRED BY THE COMPANY, AND (II) THE
ENFORCEMENT OR PROTECTION OF ITS RIGHTS IN CONNECTION WITH ANY TRANSACTION
DOCUMENT, INCLUDING ITS RIGHTS UNDER THIS SECTION, AND INCLUDING ALL SUCH
REASONABLE OUT OF POCKET COSTS AND EXPENSES INCURRED DURING ANY WORKOUT,
RESTRUCTURING OR NEGOTIATIONS IN RESPECT OF ANY SUCH TRANSACTION DOCUMENT
(PROVIDED THAT REFERENCES TO THE TRANSACTION DOCUMENTS CONTAINED THEREIN SHALL
BE DEEMED TO RELATE ONLY TO THE NOTES AND THE GUARANTY AND SECURITY AGREEMENT).


(C)           TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE COMPANY SHALL NOT
ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF
LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES ARISING OUT
OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS NOTE, THE SECURITIES PURCHASE
AGREEMENT, THE SECURITY AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY OR THEREBY, OR THE USE OF THE PROCEEDS THEREOF.


SECTION 12.             WAIVERS.

The Company hereby waives presentment, demand for payment, notice of dishonor,
notice of protest and all other notices or demands in connection with the
delivery, acceptance, performance or default of this Note.  No delay by the
Investor in exercising any power or right hereunder shall operate as a waiver of
any power or right, nor shall any single or partial exercise of any power or
right preclude other or further exercise thereof, or the exercise thereof, or
the exercise of any other power or right hereunder or otherwise; and no waiver
whatsoever or modification of the terms hereof shall be valid unless set forth
in writing by the Investor and then only to the extent set forth therein.


SECTION 13.             AMENDMENTS.

 This Note may be amended and any provision may be waived with the consent of
the Company and the Holder.  In addition, the Notes may be amended and any
provision may be waived by the Company with the affirmative vote or consent of
the holders of more than a majority of the principal amount outstanding under
the Notes.  Any change or amendment so approved shall be binding upon all
existing and future holders of this Note; provided that, no such amendment or
waiver may materially and adversely affect the economic interest in the Company
of the Holder of this Note in a manner disproportionate to the holders of other
Notes without the consent of the Holder hereof.


SECTION 14.             GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF
PROCESS; WAIVER OF JURY TRIAL.


(A)           THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS
OR CHOICE OF LAW.

9


--------------------------------------------------------------------------------



(B)           THE COMPANY HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES’
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER COLLATERAL DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF
ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
AGAINST THE COMPANY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(C)           THE COMPANY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS NOTE, THE SECURITIES PURCHASE AGREEMENT OR
THE SECURITY AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE
OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


(D)           EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 16.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.


(D)           EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS NOTE, THE
SECURITIES PURCHASE AGREEMENT, THE SECURITY AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN

10


--------------------------------------------------------------------------------


INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.


SECTION 15.             SUCCESSORS AND ASSIGNS.

The terms and conditions of this Note shall inure to the benefit of and be
binding upon the respective successors (whether by merger or otherwise) and
permitted assigns of the Company and the Investor.  The Company may not assign
its rights or obligations under this Note.


SECTION 16.             NOTICES.

Whenever notice is required to be given under this Note, unless otherwise
provided herein, such notice shall be delivered in accordance with Section 6.4
of the Securities Purchase Agreement.  The Company shall provide the Holder with
prompt written notice of all actions taken pursuant to this Note, including in
reasonable detail a description of such action and the reason therefore.


SECTION 17.             ENTIRE AGREEMENT.

The Securities Purchase Agreement, the Notes and the Security Agreement
constitute the full and entire understanding and agreement between the parties
with regard to the subjects hereto and thereof.


SECTION 18.             HEADINGS.

The headings used in this Note are used for convenience only and are not to be
considered in construing or interpreting this Note.

[Signature Page Follows]

11


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company has caused this Note, as amended, to be duly
executed as of March 28, 2007.

 

VYYO INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

12


--------------------------------------------------------------------------------